DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 07/25/2022.  
Claims 1-5, 13-15, 17, 19, and 26 have been canceled.
Claims 6-12, 16, 18, 20-25 and 27-29 are pending and have been examined.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/609621, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior application does not appear to support the claims.  Accordingly, the claims are not entitled to the benefit of the prior filed application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted were filed on 03/14/2022, 05/31/2022, 08/15/2022, 10/21/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:  
As per claim 6, the word “and” should be inserted after “into the body area,” in line 13 (e.g. “wherein…skin, wherein…into the body area, and wherein…information.”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-12, 16, 18, 20-25 and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 6-12, 16, 18, and 20-24 are amended to recite “non-body coupled transducer array… wherein the user is wearing at least one body-coupled microphone having an acoustic impedance mismatch between air and skin, wherein the non-body coupled transducer array targets at least one control point to a body area perpendicular to a normal of the non-body coupled transducer array to maximize coupling into the body area”.  However, the specification lacks written description.  First, the specification only generally describes “ultrasonic arrays mounted on the body or in the environment”.  It does not specifically describe that a non-body coupled transducer array would target a control point to a body area perpendicular to a normal of the non-body coupled transducer array as claimed.  In fact, the specification describes “Figure 5A shows a schematic 500 where the ultrasonic array may send a signal in the form of a focal point 510 onto one hand 506. The focal point 510 (or multiple points) may be targeted at point(s) perpendicular to the normal of the array to maximize coupling into the area” (e.g. paragraphs 55-56) and figures 5A-5B shows the signal of the array on a body part, i.e. the array is “coupled” to the body.  This contradicts the claimed limitation.  Note that the specification does not use the term “non-body coupled” nor does it define the term “couple”.  As such, the claims lack written description.  At best, this is misleading.  Second, the specification does not support “at least one body-coupled microphone having an acoustic impedance mismatch between air and skin”.   The specification only describes “because of the large acoustic impedance mismatch between air and skin, very little sound would be transferred between hands until they make mechanical contact” (e.g. in paragraph 67).  This merely states the fact that there is an acoustic impedance mismatch between air and skin (i.e. sound is impeded differently in air than in skin).  This is not saying that the microphone has an acoustic impedance mismatch between air and skin (which also does not make sense, see indefiniteness rejections below).  As such, the claims lack written description.
Claims 25 and 27-28 recite “using the transducer array, positing the at least one of the plurality of control fields on a hand of a user… movement of the hand of the user manipulates the virtual screen in part because at least one of the plurality of control fields is transmitted within the hand of the user that touches the body area results in coupled ultrasound through the body area”.  However, the specification does not support the above features.  First, the specification is silent as to the positing of at least one of the control fields using the transducer array.  The specification only describes generally “positing the control fields on a user's hand” which “has a known spatial relationship relative to the transducer array” (e.g. in page 18), but the positing of a control field on the hand is not described as “using” the array.  As such, the claims lack written description.  At best, this is misleading (note: it is not entirely clear what “control field” refers to in the claims with respect to the specification; e.g. “control field” may refer to a button such as shown in figure 4 that allows user control which has a spatial relationship with the array but is not posited “using” the array).  Second, the specification also only generally describes that “a user's hand movement manipulate the virtual screen” (see lines before paragraph 80).  It does not describe that “movement of the hand manipulates the screen in part because at least one of the plurality of control fields is transmitted within the hand of the user” (original claim 20 also does not recite this, as argued by applicant).  As best understood by examiner, applicant may be mixing what is described by paragraphs 65-66 of the specification with screen manipulation, but paragraphs 65-66 do not describe screen manipulation.  As such, the claims lack written description.  At best this is misleading.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12, 16, 18, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-12, 16, 18, and 20-24 are amended to include “wherein the user is wearing at least one body-coupled microphone having an acoustic impedance mismatch between air and skin”.  However, this does not make any sense as a microphone is not normally described as having air, nor does it have skin.  Therefore, it would not have any impedance mismatch between air and skin.  As such, the claims lack written description.

Response to Arguments
Previous objections to the claims not included in this action have been withdrawn in view of amendments.  Applicant argues that “the transducer targets …” is allegedly correct, but this is irrelevant to the use of “and”, which would cause the claims to be corrected to “wherein… skin, wherein…into the body area, and wherein…information.”
With respect to the rejections under 35 USC 112, first, the specification is silent as to the positing of at least one of the control fields using the transducer array.  The specification only describes generally “positing the control fields on a user's hand” which “has a known spatial relationship relative to the transducer array” (e.g. in page 18).  However, the positing of a control field on the hand is not described as “using” the array.  As such, the claims lack written description.  At best, this is misleading (note: it is not entirely clear what “control field” refers to in the claims with respect to the specification; e.g. “control field” may refer to a button such as shown in figure 4 that allows user control which has a spatial relationship with the array but is not posited “using” the array).  Second, the specification also only generally describes that “a user's hand movement manipulate the virtual screen” (see lines before paragraph 80).  It does not describe “in part because at least one of the plurality of control fields is transmitted within the hand of the user” (original claim 20 also does not recite this, as argued by applicant).  As best understood by examiner, applicant may be mixing what is described by paragraphs 65-66 of the specification with screen manipulation, but paragraphs 65-66 do not describe screen manipulation.  As such, the claims lack written description.  At best this is misleading.
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive.   
With respect to claim 6, applicant argues in substance that Hazra allegedly does not teach the microphone having acoustic mismatch between air and skin.  However, examiner respectfully disagrees.   See issues above with respect to the claim language.  It is unclear how to interpret the amended claim limitation.  As best understood by examiner, it is a fact that there is an acoustic impedance mismatch between air and skin (i.e. sound is impeded differently in air than in skin).  Hazra also teaches “in-air ultrasonic” and skin (see rejections below for more details).  With respect to non-body coupled, see Maalouf et al. (US 20180151035 A1).
With respect to “mid-air” haptics, applicant argues in substance that Bradski allegedly does not teach this feature.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, as noted in the rejections, “mid-air” haptics is taught by Carter (e.g. in paragraphs 4, 58, and 130, “acoustic field is produced in air… haptic feedback…in mid-air ”).  Bradski is relied upon for other features of the claim, such as the head-mounted display features.  The fact that Bradski describes these other features does not cause Bradski to teach away from the claimed invention as argued by applicant.  For example, the combination of references would teach “haptic feedback with virtual objects associated with a head-mounted display” including mid-air haptic feedback.  As such, applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 20160124080 A1) in view of Hazra et al. (US 20170123487 A1), Han et al. (US 20170181725 A1), and Maalouf et al. (US 20180151035 A1).
As per claim 6, Carter teaches a method comprising: producing an acoustic field from a transducer array (e.g. in paragraph 4, “producing an acoustic field using an array of transducers having known relative positions and orientations”); defining a plurality of control fields, wherein each of the plurality of control fields has a spatial relationship relative to the transducer array (e.g. in paragraph 4 and 25, “defining a plurality of control points which each have a known spatial relationship relative to the array of transducers”); dynamically updating position and orientation of the transducer array as the user moves (e.g. in paragraphs 4, 13, 46, and 89, “the acoustic field may be modelled as being produced by other arrangements of virtual transducers, that is one or more virtual transducers which may be positioned directly below the control point or may have a different spatial relationship to the control point may be used to produce the modelled acoustic field… angle of directivity” and “transducers having known relative positions and orientations… control points which each have a known spatial relationship relative to the array of transducers… positions of control points to be updated in real time in response to the position of, say, a user’s hand which may be moving” relative to e.g. “shape”, i.e. updates orientation, i.e. relative positions and orientations of the transducer array updated according to change in control points); and dynamically updating position and orientation of the control fields as the user moves (e.g. in paragraphs 4, 25, and 46, “positions of control points to be updated in real time in response to the position of, say, a user’s hand which may be moving” relative to e.g. “shape”, i.e. updates orientation, and figure 4), but does not specifically teach wherein the transducer array includes a non-body coupled transducer array and wherein the acoustic field is directed to couple into a specific body region of a user, wherein the user is wearing at least one body-coupled microphone having an acoustic impedance mismatch between air and skin, wherein the acoustic field is measured by the at least one body-coupled microphone to provide tracking information and wherein the transducer array targets at least one control point to a body area perpendicular to a normal of the transducer array to maximize coupling into the body area.  
However, Hazra teaches an acoustic field directed to couple into a specific body region of a user (e.g. in paragraphs 13, 116-117 and 186, “hand[etc.]…can be readily detected using the disclosed ultrasound transceiver or transceiver array… ultrasonically mapping a spatio-temporal cross-section of the anatomical feature of the user… identified (e.g., deformation, velocity, shape, position, among others)… microphone arrays”, and figure 15A), a user wearing at least one body-coupled microphone having an acoustic impedance mismatch between air and skin (e.g. Hazra, in paragraphs 13, 186, 197, and 203, “an ultrasound…receiver [i.e. microphone] …that can be worn on an anatomical feature of the user such as wrist or head… microphone arrays” including “in-air ultrasonic” in relation to “palmar or forearm surface”, i.e. skin, and figure 2A and 15A-15C showing air and skin; note: there is inherently an acoustic impedance mismatch between air and skin), wherein the acoustic field is measured by the at least one body-coupled microphone to provide tracking information (e.g. in paragraphs 13, 116-117, 186, and 203, “an ultrasound…receiver [i.e. microphone] …that can be worn on an anatomical feature of the user such as wrist or head… hand [etc.]…can be readily detected using the disclosed ultrasound transceiver or transceiver array… ultrasonically mapping a spatio-temporal cross-section of the anatomical feature of the user… identified (e.g., deformation, velocity, shape, position, among others)… microphone arrays”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carter to include the teachings of Hazra because one of ordinary skill in the art would have recognized the benefit of facilitating determination of user movements/gestures.  
Han teaches a transducer array targeting at least one control point to a body area perpendicular to a normal of the transducer array to maximize coupling into the body area (e.g. in paragraph 35,  “controller 338 is further configured to automatically adjust location or position and/or direction or orientation of the transducer array 30 with respect to the hand or foot 40 based on the 3D image of the hand or foot 40, such that ultrasound beam emitted by the transducer array 30 is perpendicular to the hand or foot surface during a scanning process. Therefore, the emitted ultrasound beam will be reflected back to the transducer array 30, but not to other directions”, i.e. maximizes coupling).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Han because one of ordinary skill in the art would have recognized the benefit of minimizing the reflection of ultrasound in other directions.  
Maalouf teaches a transducer array including a non-body coupled transducer array (e.g. in figures 2-4 showing array not on body, and paragraphs 19 and 42, “non-contact haptic devices… applies ultrasound vibrations to a user by focusing ultrasound patterns on specific areas of the body of the use”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Maalouf because one of ordinary skill in the art would have recognized the benefit of allowing haptics to also be provided via other means.  

Claims 7-8, 16, 18, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 20160124080 A1) in view of Hazra et al. (US 20170123487 A1), Han et al. (US 20170181725 A1), and Maalouf et al. (US 20180151035 A1), and further in view of Toney et al. (US 20120249409 A1).
As per claim 29, the rejection of claim 6 is incorporated, but the combination does not specifically teach touching the body area results in coupled ultrasound through the body area.  
However, Toney teaches touching a body area results in coupled ultrasound through the body area (e.g. in paragraph 48, “a touch event, such as a finger tapping on the skin, creates acoustic signals in the form of transverse and longitudinal wave forms that are propagated through the body. Thus, the one or more sensors 91, 92 may be configured as a bioacoustic sensing array to capture these signals… classify the touch events and translate them into useful indications of user input”, and figure 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Toney because one of ordinary skill in the art would have recognized the benefit of facilitating translating of touch events into particular indications of user input (also amounts to a simple substitution that yields predictable results).

As per claim 7, the rejection of claim 29 is incorporated and the combination further teaches wherein the position and orientation information is provided by at least one of an optical tracking system, an accelerometer tracking system and a tracking system worn by the user (e.g. Hazra, in paragraph 119; Toney, in paragraphs 46 and 48 and figure 3).  
As per claim 8, the rejection of claim 29 is incorporated and the combination further teaches wherein the acoustic field is produced by a mid-air haptic feedback system (e.g. Carter, in paragraphs 4, 58, and 130).
As per claim 16, the rejection of claim 29 is incorporated and the combination further teaches wherein the acoustic field is directed to couple into an object (e.g. Hazra, in paragraphs 13, 116-117 and 186, “hand[etc.]…can be readily detected using the disclosed ultrasound transceiver or transceiver array… "objects" (e.g., bone, muscle, tendons, etc.) by ultrasonically mapping a spatio-temporal cross-section of the anatomical feature of the user… identified (e.g., deformation, velocity, shape, position, among others)… microphone arrays”, and figure 15A; Toney, in paragraph 48 and figure 3).
As per claim 18, the rejection of claim 29 is incorporated and the combination further teaches wherein the at least one body-coupled microphone is most sensitive to a specific body portion of the user (e.g. Hazra, in paragraphs 13, 105, 186, and 203, and figures 8A and 15A; Toney, in paragraph 48 and figure 3).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 20160124080 A1) in view of Hazra et al. (US 20170123487 A1), Han et al. (US 20170181725 A1), Maalouf et al. (US 20180151035 A1) and Toney et al. (US 20120249409 A1) as applied above, and further in view of Bradski et al. (US 20160026253 A1).
As per claim 9, the rejection of claim 8 is incorporated, but the combination does not specifically teach wherein the mid-air haptic feedback system is coordinated with at least one of graphics provided by a head-mounted display and gestures made by the user.  
However, Carter teaches a mid-air haptic feedback system (e.g. Carter, in paragraphs 4, 58, and 130) and Bradski teaches a feedback system coordinated with at least one of graphics provided by a head-mounted display and gestures made by the user (e.g. in paragraphs 1249-1250 and figure 86B; paragraphs 1265-1269 and figures 88A-88C; and paragraph 560, “haptic… sensation”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Bradski because one of ordinary skill in the art would have recognized the benefit of providing well-known haptic feedback in well-known head mounted display environments (further amounting to a simple substitution that yields predictable results).

As per claim 10, the rejection of claim 9 is incorporated and the combination further teaches wherein the graphics include an interactive user interface (e.g. Bradski, in paragraphs 1249-1250 and figure 86B; paragraphs 1265-1269 and figures 88A-88C),
As per claim 11, the rejection of claim 10 is incorporated and the combination further teaches wherein the graphics are projected on a hand of the user (e.g. Bradski, in paragraphs 1249-1250 and figure 86B; paragraphs 1265-1269 and figures 88A-88C),
As per claim 12, the rejection of claim 9 is incorporated and the combination further teaches wherein the gestures use a palm of the user as a track-pad control interface (e.g. Bradski, in paragraphs 1249-1250 and figure 86B; in paragraph 1269 and figure 88C).

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 20160124080 A1) in view of Hazra et al. (US 20170123487 A1), Han et al. (US 20170181725 A1), and Maalouf et al. (US 20180151035 A1), and further in view of Bradski et al. (US 20160026253 A1).
As per claim 20, the rejection of claim 6 is incorporated, but the combination does not specifically teach generating a user interface that contains visual instruments provided by a head-mounted display, wherein the user interface includes a virtual screen to display graphical information, and wherein a hand movement of a user manipulates the virtual screen.  
However, Bradski teaches generating a user interface that contains visual instruments provided by a head-mounted display, wherein the user interface includes a virtual screen to display graphical information and wherein a hand movement of a user manipulates the virtual screen (e.g. in paragraphs 562, 998, and 1265-1269, “coordinates of various "keys", or features of the virtual user interface, and…a location of the user's hands…and correlates them… user interface virtual constructs (8802, 8804 and 8806 respectively) rendered by an AR system…in which a user's hand serves as a totem”, and figures 88A-88C showing control fields relative to a hand of a user; note: paragraph 560, “haptic”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carter to include the teachings of Bradski because one of ordinary skill in the art would have recognized the benefit of providing well-known haptic feedback in well-known head mounted display environments (further amounting to a simple substitution that yields predictable results).  

As per claim 21, the rejection of claim 20 is incorporated and the combination further teaches wherein the user interface emulates at least one of a smartphone, a touchpad, a tablet, a GUI interface, a trackpad, a keyboard and a number pad (e.g. Bradski, in paragraphs 1265-1269 and figures 88A-88C).
As per claim 22, the rejection of claim 20 is incorporated and the combination further teaches wherein a palm functions as a trackpad for another hand to manipulate the virtual screen (e.g. Bradski, in paragraphs 1249-1250 and figure 86B; in paragraph 1269 and figure 88C).
As per claim 23, the rejection of claim 22 is incorporated and the combination further teaches projecting the virtual screen on the palm (e.g. Bradski, in paragraphs 1249-1250 and figure 86B)
As per claim 24, the rejection of claim 20 is incorporated and the combination further teaches wherein at least one of the plurality of the control fields on the hand of the user provides haptic feedback (e.g. Carter, in paragraphs 4 and 25; Bradski, in paragraphs 560 and 1266).

Claims 25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 20160124080 A1) in view of Bradski et al. (US 20160026253 A1), Toney et al. (US 20120249409 A1), and Han et al. (US 20170181725 A1).
As per independent claim 25, Carter teaches a method comprising: generating airborne haptic feedback comprising: a) producing an acoustic field from a transducer array (e.g. in paragraphs 1 and 4, “producing an acoustic field using an array of transducers having known relative positions and orientations”); b) defining a plurality of control fields, wherein each of the plurality of control fields has a spatial relationship relative to the transducer array (e.g. in paragraph 4, “defining a plurality of control points which each have a known spatial relationship relative to the array of transducers”); c) using the transducer array, positing the at least one of the plurality of control fields on a hand of a user (e.g. in paragraphs 2, 29 and 46, “Positioning the control points at points in the region of where an object, for example a user's hand, intersects”); e) dynamically updating position and orientation of the transducer array as the user moves (e.g. in paragraphs 4, 13, 46, and 89, “the acoustic field may be modelled as being produced by other arrangements of virtual transducers, that is one or more virtual transducers which may be positioned directly below the control point or may have a different spatial relationship to the control point may be used to produce the modelled acoustic field… angle of directivity” and “transducers having known relative positions and orientations… control points which each have a known spatial relationship relative to the array of transducers… positions of control points to be updated in real time in response to the position of, say, a user’s hand which may be moving” relative to e.g. “shape”, i.e. updates orientation, i.e. relative positions and orientations of the transducer array updated according to change in control points); and f) dynamically updating position and orientation of the control fields as the user moves (e.g. in paragraphs 4, 25, and 46, “positions of control points to be updated in real time in response to the position of, say, a user’s hand which may be moving” relative to e.g. “shape”, i.e. updates orientation, and figure 4), wherein the acoustic field is produced by a mid-air haptic feedback system (e.g. in paragraphs 4, 58, and 130, “acoustic field is produced in air… haptic feedback…in mid-air ”), but does not specifically teach d) generating a user interface that contains visual instruments provided by a head-mounted display, wherein the user interface includes a virtual screen to display graphical information, and wherein a movement of the hand of the user manipulates the virtual screen in part because at least one of the plurality of control fields is transmitted within the hand of the user and wherein the transducer array targets at least one control point to a body area perpendicular to a normal of the transducer array to maximize coupling into the body area.  
However, Bradski teaches generating a user interface that contains visual instruments provided by a head-mounted display (e.g. in paragraphs 195 and 212, “head-mounted display system”), wherein the user interface includes a virtual screen to display graphical information and wherein a movement of a hand of a user manipulates the virtual screen in part because at least one of a plurality of control fields is transmitted relative to the hand of the user (e.g. in paragraphs 562, 998, and 1265-1269, “coordinates of various "keys", or features of the virtual user interface, and…a location of the user's hands…and correlates them… user interface virtual constructs (8802, 8804 and 8806 respectively) rendered by an AR system…in which a user's hand serves as a totem”, and figures 88A-88C showing control fields relative to a hand of a user; note: paragraph 560, “haptic”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carter to include the teachings of Bradski because one of ordinary skill in the art would have recognized the benefit of providing well-known haptic feedback in well-known head mounted display environments (further amounting to a simple substitution that yields predictable results).  
Toney teaches a control field(s) transmitted within a hand of a user (e.g. figure 3 showing control fields within the palm of hand and paragraph 48, “a touch event, such as a finger tapping on the skin, creates acoustic signals in the form of transverse and longitudinal wave forms that are propagated through the body. Thus, the one or more sensors 91, 92 may be configured as a bioacoustic sensing array to capture these signals… classify the touch events and translate them into useful indications of user input”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Toney because one of ordinary skill in the art would have recognized the benefit of facilitating translating of touch events into particular indications of user input and/or incorporating other well-known control placements (amounting to a simple substitution that yields predictable results).  
Han teaches a transducer array targeting at least one control point to a body area perpendicular to a normal of the transducer array to maximize coupling into the body area (e.g. in paragraph 35,  “controller 338 is further configured to automatically adjust location or position and/or direction or orientation of the transducer array 30 with respect to the hand or foot 40 based on the 3D image of the hand or foot 40, such that ultrasound beam emitted by the transducer array 30 is perpendicular to the hand or foot surface during a scanning process. Therefore, the emitted ultrasound beam will be reflected back to the transducer array 30, but not to other directions”, i.e. maximizes coupling).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Han because one of ordinary skill in the art would have recognized the benefit of minimizing the reflection of ultrasound in other directions.  

As per claim 27, the rejection of claim 25 is incorporated and the combination further teaches wherein the mid-air haptic feedback system is coordinated with at least one of graphics provided by a head-mounted display and gestures made by the user (e.g. Carter, in paragraphs 4, 58, and 130; Bradski, in paragraphs 1249-1250 and figure 86B; paragraphs 1265-1269 and figures 88A-88C; and paragraph 560, “haptic… sensation”).
As per claim 28, the rejection of claim 27 is incorporated and the combination further teaches wherein the gestures use a palm of the user as a track-pad control interface (e.g. Bradski, in paragraphs 1249-1250 and figure 86B; in paragraph 1269 and figure 88C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example,
Burch (US 20150332075 A1) teaches control fields within a hand of a user (e.g. in figure 7A).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        11/14/2022

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176